Citation Nr: 1400561	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1992.
      
This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision.  In March 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board issued a decision in June 2008 in which it determined that service connection was not warranted for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Board issued a second decision in February 2010 in which it again determined that service connection was not warranted for PTSD.  This decision was vacated by the Court in June 2010 and the Veteran's claim was remanded for action consistent with the directives of a JMR.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In August 2013, a supplemental statement of the case was issued.  The Veteran was sent a letter offering him the right to immediately forward his case to the Board or the right to submit additional evidence in support of his appeal.  The Veteran checked the line indicating that he did not have any additional evidence to submit and asking for his case to be immediately forwarded to the Board, but also submitted new evidence.  This new evidence consisted of a letter from a soldier who had served with the Veteran, and an email exchange between them.  This evidence was received by the RO prior to the case being forwarded to the Board, but an additional supplemental statement of the case was not issued.  As such, remand is required.  38 C.F.R. § 19.37.  The law on this point is clear. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



